1. Counsel for defendants erroneously assume that we have held that defendants were liable solely because they were directors of the Scott-George Grain Company. We did not so hold; counsel have misread our opinion; as there stated, defendants were held because of their own active participation in the unlawful acts of the corporation and themselves, from which plaintiffs suffered. In other words, as joint tort feasors, defendants were held responsible for their own acts, and they are not absolved from liability merely because the corporation also did wrong, nor because the conversion was committed in the corporate name. C.J. 14a, 175, 176; Nix v. Miller,26 Colo. 203, 57 P. 1084. It would be as bad to excuse an individual committing a tort in conjunction with a corporation, or under a corporate alias, as it would be to say that John Doe could not be held liable in tort, because committed in the name of Richard Doe.
Liebhardt v. Wilson, 38 Colo. 1, 88 P. 173, 120 Am. St. Rep. 97, is relied upon by defendants, but it does not aid them. Among other things, it is there pointed out that defendant was only a stockholder, and further, on page 11 of the opinion, that he was not a member of the board of directors, and did not assume to control or *Page 47 
direct the affairs of the company. In the instant case, defendants, as sole officers and directors of the company, had active charge and control of the entire corporate machinery; as the only stockholders, they were its sole beneficiaries; it was testified by Scott, and not contradicted, that the directors determined the policies of the company in operating its departments, which they would ordinarily do in any event. Again, while claiming on the one hand not to know what was going on, defendants would also have the court to suppose that plaintiffs' losses were occasioned by an adherence to an alleged custom of the Chicago Board of Trade, asserted by defendants to be of such common knowledge, that everyone connected with the case knew or ought to have known about it. We cannot well credit such contradictions, and are forced to believe that defendants knew what they were doing.
2. Defendants seek to make a point out of the fact that the trial court held that there was not sufficient evidence to warrant a body execution under C.L. 1921, section 5964. They think because of this — there being no such malice, fraud, or wilful deceit as to call for a body execution — plaintiffs cannot recover; but we cannot say that because the trial court did not feel warranted in sending defendants to jail, that there can be no money judgment against them, and we shall not so hold. Plaintiffs raise no question here because of no body judgment being awarded, and defendants have no complaint on this score.
3. Defendants want two oral arguments in this court, but we cannot grant the request. It was orally argued before three of the justices, sitting in department; their decision was unanimous; two other justices concurred; three is enough under article VI, section 5 of the Constitution of the state, and in this matter five agreed; the dispute presents nothing involving the construction of the Constitution of the state or of the United States, so does not need to be decided by the court en banc, under the above section, unless the court so desires. *Page 48 
Rule 43 of this court provides, among other things: "In any cause orally argued in department counsel may, at the time of such argument, request further oral argument en banc, should the cause go there. Failure to so request shall be taken as a waiver of the right." No such request was made, nor was any request for an argument en banc made until after the announcement of the court's decision, so the right, if it existed, was waived. There is nothing in the defense to justify an encore.
4. Counsel for defendants have expressed a fear that the justice writing an opinion may undertake to rule adversely on their petition for rehearing, without the assistance of the other justices who took part in the decision, but this apprehension is groundless, for no such practice obtains here. Petitions for rehearing are always scheduled on the calendar by the clerk of this court, as a part of the business of the day, for the mutual consideration of the justices participating in the decision, and for discussion in conference between them; such petitions are not disposed of until after such full consideration; this one has been so acted upon, but as we are of the unanimous opinion that the petition is without merit, it must be denied. It is so ordered. *Page 49